No. 07-16-00037-CV


Jorge Rodriguez                              §      From the 153rd District Court
  Appellant                                           of Tarrant County
                                             §
v.                                                  December 8, 2017
                                             §
City of Fort Worth                                  Opinion by Justice Pirtle
  Appellee                                   §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated December 8, 2017, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo